Citation Nr: 0729475	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial rating for disability of the 
left knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
February 1992, October 1992 to July 1998, and December 1998 
to October 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  


REMAND

At the Travel Board hearing, the veteran testified that his 
service-connected left knee disability had increased in 
severity over the last year.  The veteran maintained that he 
experienced "good days" and "bad days," which he described 
in detail at the hearing, but recently, he experienced more 
bad days.  According to his testimony and the notice of 
disagreement, he was experiencing a good day when he was 
examined by VA in December 2005.  He maintained that he had 
more limitation of motion of the knee than what was 
demonstrated on that examination.  In light of testimony and 
statements from the veteran, the Board finds that a new VA 
examination would be probative in ascertaining the current 
level of severity of the veteran's service-connected left 
knee disability.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must include consideration 
of the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to provide any medical records, 
not already of record, pertaining to 
treatment of his service-connected left 
knee disability during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  If the RO or the AMC is unable 
to obtain any pertinent evidence 
identified by the veteran, it should 
request him and his representative to 
submit the outstanding evidence.

3.  Then, the RO or the AMC should afford 
the veteran an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
left knee disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The residual surgical scars of the 
veteran's left knee, and any symptoms and 
functional impairment associated with the 
scars should be described.  The examiner 
should also identify any muscle damage 
due to the anterior cruciate 
reconstruction and meniscectomies and any 
functional impairment associated with the 
muscle damage.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



